     Case 1:16-cr-00200-NONE-SKO Document 55 Filed 12/22/20 Page 1 of 2


 1   ALEKXIA TORRES STALLINGS
     DAVID A. TORRES, SBN 296418
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: lextorres@lawtorres.com

 5   Attorney for:
     EFRAIN VALENCIA
 6
                                    UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                      No. 1:16-cr-00200 NONE-SKO
10
                        Plaintiff
11

12
      EFRAIN VALENCIA,                               STIPULATION AND PROPOSED ORDER
13                                                   FOR BRIEFING SCHEDULE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
16   DROZD, UNITED STATES DISTRICT COURT JUDGE; AND LAURA BERGER,
     ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, EFRAIN VALENCIA, by and through his attorney of record,
19   ALEKXIA TORRES STALLINGS, hereby submitting the following proposed order for a
20   briefing schedule regarding the Defendant’s request for Compassionate Release.
21
     IT IS SO STIPULATED.
22                                                             Respectfully Submitted,
     DATED: December 16, 2020                                  /s/ Alekxia Torres Stallings___
23                                                             ALEKXIA TORRES STALLINGS
24                                                             Attorney for Defendant
                                                               EFRAIN VALENCIA
25

26   DATED: December 16, 2020                                  /s/Laura Jean Berger_____
                                                               LAURA JEAN BERGER
27                                                             Assistant U.S. Attorney
28
                                                     1
     Case 1:16-cr-00200-NONE-SKO Document 55 Filed 12/22/20 Page 2 of 2


 1

 2
                                              ORDER
 3

 4
           IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:
 5

 6

 7         Defendant’s/Petitioner’s Opening Brief: January 18, 2021

 8         Government/Respondent’s Opposition Brief: February 1, 2021

 9         Defendant’s/Petitioner’s Rely (if any): February 8, 2021
10

11   IT IS SO ORDERED.

12      Dated:   December 21, 2020
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
